DETAILED ACTION
1.   This office correspondence is a response to an interview held on November 22, 2021.  
1a. Status of claims:
            Claim 32 is amended.
            Claims 21-40 are pending.
EXAMINER’S AMENDMENT

2.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
     Authorization for this examiner’s amendment was given in a telephonic communication with Joseph J. Mayo Registration No. 53,288 on 11/22/2021.

The application has been amended as follows:  

Regarding claim 32, in lines 6-7, the language "the computer processor configured to selecting ..."  is changed to -- the computer processor configured to select--.

REASONS FOR ALLOWANCE

Claims 21-40 are allowed.

3. The following is an examiner's statement of reasons for allowance:

        The prior art of the record does not teach or further suggest the limitations of  “ selecting an application based on each of the plurality of job definition parameters of said single request via code executed on said processor: selecting computing resources associated with said application 
resources, such that the computing resources that are selected are selected  from said one or more computing resources at said node of said plurality of nodes based on each of the plurality of job definition parameters of said  single request, and wherein one or more of the plurality of computing tasks are performed via said  computing resources that are selected at said node;   generating a job queue with code executed on the processor as a function of the computing 
 resources that are selected and the single request; and transmitting a sequence of instructions with code executed  on the processor to the plurality of nodes as a function of the job queue to execute said single request via said application that is selected and said computing resources that are selected, when said computing resources that are selected are available,” as recited in Applicant's claims 21-40.   Claims 21-40 of the instant application are allowed over said prior art of record.       

 4. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 

CORRESPONDANCE INFORMATION

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   

 
/DAVID R LAZARO/Primary Examiner, Art Unit 2455